Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Netherlands on 02/21/2020. It is noted, however, that applicant has not filed a certified copy of the NL2024963 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto (JP 4781155 B2).
	Regarding claim 1, Iwamoto teaches a kickstand (stand 1) comprising: a base (pair of left and right mounting plates 6) connected or connectable to a bike frame (chain stay 4 of the vehicle body 3), said bike frame having a front side and a rear side; a stand (leg member 8) movable relative to the base between a standing position and a retracted position (The leg member 8 is pivotable between an upright position A (see Figure 2) and a flip-up position B (see Figure 5) around the pivot shafts 7); and a latch (lock plate 9) latching the stand in the standing position; wherein the latch is pivotable about a substantially horizontal rotational latch axis between a latching position and a release position (The lock plate 9 has a lock position C (see Figure 2) in a forward leaning posture in which the lower portion is inclined forward, and a lock release position D (see Figure 4) in a rearward inclined posture in which the lower portion is inclined rearward).
	Regarding claim 2, Iwamoto teaches that the latch comprises a pedal (step pedal 26, see Figure 2).
	Regarding claims 3 and 17, Iwamoto teaches a latch biasing spring (tension spring 16, see Figure 3) biasing the latch into the latching position.
	Regarding claim 4, Iwamoto teaches a stand biasing spring (tension spring 21, see Figure 3) biasing the stand into the retracted position.
	Regarding claim 5, Iwamoto teaches that the stand is movable about a rotational stand axis (pivot shafts 7) substantially parallel to the rotational latch axis (support shaft 10, see Figure 4).
	Regarding claim 6, Iwamoto teaches that the rotational latch axis is at a front side of the rotational stand axis, as determined when the bike frame is in an upright position (see Figure 4).
	Regarding claims 7 and 16, Iwamoto teaches that the pedal of the latch extends below the rotational stand axis between the latch axis and a position at a rear side of the rotational stand axis, all as determined when the bike frame is in an upright position (see Figure 5). 
	Regarding claim 8, Iwamoto teaches that the stand is symmetrically U-shaped with two legs extending from a middle section of the stand pointing rearward when the stand is in the retracted position, and downward when the stand is in the standing position, as determined when the bike frame is in an upright position (see Figures 3 and 5).
	Regarding claim 9, Iwamoto teaches that the U-shaped stand comprises a cam (cam surface 24) fixed to the middle section with an edge (locked portion 12) of the cam engaging the latch in the latching position (see Figure 2).	
	Regarding claim 10, Iwamoto teaches that the cam comprises an outline for gradually pushing down the latch during movement of the stand from the retracted position to the standing position until the latch snaps behind the edge of the cam (When the leg member 8 rotates from the flip-up position B to the standing position A, as shown in Figures 6 (a) and 6 (b), the pin 23 is guided while being in sliding contact with the cam surface 24. Note that the opposite is also true).
	Regarding claim 11, Iwamoto teaches that the cam comprises two symmetrically shaped and arranged guiding flanges fixed to the middle section of the U-shaped stand, and the latch comprises two symmetrically shaped and arranged latch flanges engaging the guiding flanges (In the first and second embodiments, the lock plate 9 is provided on the left side frame 8a of the leg member 8, but may be provided on the right side frame 8b. Moreover, you may provide in both the side frames 8a and 8b).
	Regarding claim 12, Iwamoto teaches that at least one of the legs of the U-shaped stand comprises an arm support (bent portion 8d) extending rearward from a lower end of the leg (rising portion 8e), and the legs and the arm support together define a support face (see Figure 10).
	Regarding claim 19, Iwamoto teaches a bike (bicycle 2) comprising the kickstand according to claim 1 (see Figure 1).
	Regarding claim 20, Iwamoto teaches that the bike is a cargo bike (see Figure 1; it has a platform behind the seat and a front basket to carry cargo).
Claims 1-4, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Okai (US 4,443,024 A).
	Regarding claim 1, Okai (Figures 1-7) teaches a kickstand comprising: a base (attachment 18) connected or connectable to a bike frame (seat stays 12), said bike frame having a front side and a rear side; a stand (Legs 28) movable relative to the base between a standing position and a retracted position (Col. 2, Lines 34-36); and a latch (rocker 22) latching the stand in the standing position; wherein the latch is pivotable about a substantially horizontal rotational latch axis (rotary shaft 6) between a latching position and a release position (Col. 2, Line 51- Col.3, Line 3).
	Regarding claim 2, Okai teaches that the latch comprises a pedal (foot step 20, see Figure 2).
	Regarding claims 3 and 17, Okai teaches a latch biasing spring (spring 24, see Figure 6) biasing the latch into the latching position.
	Regarding claim 4, Okai teaches a stand biasing spring (heavy-duty spring 31, see Figure 3) biasing the stand into the retracted position.
	Regarding claim 14, Okai teaches that the stand inclines rearward in a side view in the standing position, as determined when the bike frame is upright (see Figure 1).
	Regarding claim 18, Okai teaches that the standing position is between the 4 o'clock position and the 6 o'clock position (see Figure 1).
	Regarding claim 19, Okai teaches a bike comprising the kickstand according to claim 1 (see Figure 1).
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach kickstands of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611